Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 09/19/2019.
	Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS is being considered by the examiner.
Invitation for Interview
	Examiner invites Applicant’s representative to schedule an interview to discuss how to move prosecution forward. Examiner can be reached at 571-270-0599.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 here are rejected on the ground of nonstatutory obviousness-type double patenting because they are not patentably distinct over claims 1-18 of Pat. No. US 10,462,613 (“‘613 Pat.”)
Claim #
Present Application
‘613 Pat.
Claim #
1
A method for execution by a computing device, the method comprises: 

configuring one or more content preferences associated with a 

configuring a content database associated with the remote media content processing system; configuring a content playback schedule associated with the remote media content processing system; 

transferring information associated with the remote media content processing system to one or more other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule; and 

wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmented WANcasting including establishing an in-production content entry and proper order of a received content segment with respect to other previously- received content segments until the content item is complete.


configuring one or more content preferences associated with a 

configuring a content database associated with the remote media content processing system; configuring a content playback schedule associated with the remote media content processing system; 

transferring information associated with the remote media content processing system to one or more other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule; and 

wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmented WANcasting including establishing an in-production content entry until the content item is complete; and wherein the establishing an in-production content entry includes: receiving a content segment of the content item at the remote media content processing system; and if the received content segment is a first-received content segment of the content item, the received content segment is stored; and if the received content segment is not the first-received content segment of the content item, confirming a proper order of the received content segment with 



A computing device comprising: 

a processor; and 

a memory element operably coupled to store a program of instructions that cause the processor to: 

configuring one or more content preferences associated with a remote media content processing system; 

configuring a content database associated with the remote media content processing system; 

configuring a content playback schedule associated with the remote media content processing system; 

transferring information associated with the remote media content processing system to one or more other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule; and 

wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the 


a processor; and 

a memory element operably coupled to store a program of instructions that cause the processor to: 

configuring one or more content preferences associated with a remote media content processing system; 

configuring a content database associated with the remote media content processing system; 

configuring a content playback schedule associated with the remote media content processing system; 

transferring information associated with the remote media content processing system to one or more other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule; and 

wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the 

20
A method for execution by a computing device, the method comprises: 

configuring one or more content preferences associated with a remote media content processing system;

configuring a content database associated with the remote media content processing system; 

configuring a content playback schedule associated with the remote media content processing system; 

transferring information associated with the remote media content processing system to other remote media content processing 


segment WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmenting including:

receiving metadata from one of the remote processing systems; 

establishing an in-production content entry; 

receiving a content segment of a content item at the remote media content processing system; 

and associating metadata with the content item, wherein the metadata is received via network at the remote media content processing system; and wherein the metadata is received prior to receipt of a first content segment indicating one or more of: an imminent transfer of content segments associated with the content item, instructions for accepting a transfer connection, instruction to create data file entries in databases for the content segments and metadata, or instructions to flag the data file entries as in-production.


configuring one or more content preferences associated with a remote media content processing system; 

configuring a content database associated with the remote media content processing system; 

configuring a content playback schedule associated with the remote media content processing system;

transferring information associated with the remote media content processing system to other remote media content 

segment WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmenting including: 

receiving metadata from one of the remote processing systems; 

establishing an in-production content entry; 

receiving a content segment of a content item at the remote media content processing system; and if the received content segment is a first-received content segment of the content item, the received content segment is stored; and if the received content segment is not the first-received content segment of the content item, confirming a proper order of the received content segment with respect to other previously-received content segments, and appending the received content segment to the previously-received content segments to build the content item; and establishing the received content item from the received content segments and configuring the content entry as complete.



	Although the independent claim 20 here is not identical to independent claim 18 in the ‘613 Pat. (the underlined portion is the additional language here), the claims are See the rejection below;  Walker Fig. 1 & ¶ [0106], manifest file is initially retrieved via network 74 to determine a representation “that can be satisfied by the coding and rendering capabilities of client device 40” and therefore this metadata indicates an imminent transfer of segments and instructions for accepting a transfer connection (client must have certain coding and rendering capabilities for the specific representation).
	Claims 2-3 are not patentably distinct over claim 18 of the ‘613 Pat. and Walker. Walker Fig. 1 & ¶ [0106], manifest file is initially retrieved via network 74 to determine characteristics of a representation.
	Claim 4 is not patentably distinct over claim 18 of the ‘613 Pat. and Walker. Walker Fig. 5, step 282, 284 & ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded.
	Claims 5-18 are not patentably distinct over claims 2-15 of the ‘613 Pat.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.§ 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sull (Pub. No. US 2006/0064716 A1) in view of Walker (Pub. No. US 2013/0091251 A1).

Regarding claim 1, Sull teaches a method for execution by a computing device, the method comprises: configuring one or more content preferences associated with a remote media content processing system (Sull ¶ [0098], user preference information is configured in metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); configuring a content database associated with the remote media content processing system (Sull ¶ [0098], descriptive information about content, such as title, is configured in metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); configuring a content playback schedule associated with the remote media content processing system (Sull ¶ [0098], scheduled broadcasting time is configured in the metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); transferring information associated with the remote media content processing system to one or more other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule (Sull ¶ [0098], the metadata is exchanged between provider groups; see also ¶¶ [0095]-[0096], provider groups include service providers, broadcasters and other devices).
Sull does not explicitly teach wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmented WANcasting including establishing an in-production content entry and proper order of a received content segment with respect to other previously-received content segments until the content item is complete.
However, in analogous art of streaming content over networks, Walker teaches wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmented WANcasting including establishing an in-production content entry and proper order of a received content segment with respect to other previously-received content segments until the content item is complete (Walker ¶ [0106], manifest file is utilized to obtain an appropriate adaptation set and retrieve segments from representations; see also ¶ [0107], about streaming multimedia data; see also Figs. 4 & 5 and ¶¶ [0160]-[0161] about creating and transmitting sub-segments in order).
 MPEP 2143(I).

Regarding claim 2, Sull and Walker teach the method of claim 1. Sull furthermore teaches associating metadata with the content item, wherein the metadata is received via network at the remote media content processing system (Sull Fig. 11A & ¶ [0369], content is associated with the metadata (the metadata describes the content as recited in ¶ [0098]), metadata is transmitted to client via networks 1122/1124).

Regarding claim 3, Sull and Walker teach the method of claim 2. 
Sull does not explicitly teach wherein the metadata is received prior to receipt of a first content segment indicating one or more of: an imminent transfer of content segments associated with the content item, instructions for accepting a transfer connection, instruction to create data file entries in databases for the received content segments and metadata, or instructions to flag the data file entries as in-production.
However, in analogous art of streaming content over networks, Walker teaches wherein the metadata is received prior to receipt of a first content segment indicating one or more of: an imminent transfer of content segments associated with the content (Walker ¶ [0106], manifest file is initially retrieved to determine a representation that “that can be satisfied by the coding and rendering capabilities of client device 40” and therefore this metadata indicates an imminent transfer of segments and instructions for accepting a transfer connection (client must have certain coding and rendering capabilities for the specific representation)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach receiving metadata prior to receiving content segments because it allows a client device to utilize metadata to select the appropriate content representation based on the client’s capabilities thereby conserving bandwidth and increasing efficiency in the system. Walker Fig. 1 & ¶ [0106], “Retrieval unit 52 may initially retrieve at least a portion of manifest file 66 to determine characteristics of representations 68… Retrieval unit 52 may select a subset of representations 68 (e.g., an adaptation set) having characteristics that can be satisfied by the coding and rendering capabilities of client device 40.

Regarding claim 4, Sull and Walker teach the method of claim 2. 
Sull does not explicitly teach wherein the metadata is received after receiving all the content segments, the metadata indicating one or more of: all content segments are 
However, in analogous art of streaming content over networks, Walker teaches wherein the metadata is received after receiving all the content segments, the metadata indicating one or more of: all content segments are sent, instructions to re-flag as complete in-production data files of appended content segments, or instructions to close the transfer (Walker Fig. 5, step 282, 284 & ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach sending an indication that content segments have been sent because it gives the client device an indication when all necessary segments for decoding have been received. Walker ¶¶ [0160] & [0163], “the sub-segment may not be independently decodable. That is, the first sub-segment may include one or more data units that reference one or more data units of one or more other sub-segments (as well as future sub-segments, such as the second sub-segment described below)…”  

Regarding claim 5, Sull and Walker teach the method of claim 1. Sull furthermore teaches wherein the one or more content preferences include parameters associated with the content item that one or more operators of the remote media content processing system are interested in receiving (Sull ¶ [0098], user preference information is configured in metadata, metadata can provide personalized recommendations of content).
(Sull ¶ [0098], metadata can provide personalized recommendations).

Regarding claim 8, Sull and Walker teach the method of claim 1. Sull furthermore teaches wherein the content playback schedule includes one or more of: a schedule of distribution of the content item by the processing system a list of content items associated with specific time slots in a daypart, day of the week, or a playlist of the content to be broadcast (Sull ¶ [0098], scheduled broadcasting time is configured in the metadata).

Regarding claim 9, Sull and Walker teach the method of claim 1. Sull furthermore teaches wherein media of the remote media content broadcasting includes: radio broadcasts or internet streaming (Sull Fig. 11A & ¶ [0369], stream is broadcast through the broadcast network; see also ¶ [0296], a broadcasting network 110 such as satellite, cable, terrestrial and broadband network”).

Regarding claim 10, Sull and Walker teach the method of claim 1. Sull furthermore teaches providing remote media content processing systems access to the information from a database, via a network connection, at any time (Sull ¶ [0098], the metadata is exchanged between providers and consumer devices; see also Fig. 11A, networks 1122 and 1124 and ¶ [0369]).

Regarding claim 11, Sull and Walker teach the method of claim 1. Sull furthermore teaches wherein, in a network of remote media content processing systems, a single remote media content processing system stores criteria associated with each of the other remote media content processing systems in the network (Sull Fig. 11A & ¶ [0369], metadata server stores descriptive metadata).

Regarding claim 12, Sull and Walker teach the method of claim 1. Sull furthermore teaches wherein the configuration for segmented WANcasting of the content item to the remote media content processing system from one or more of the other remote media content processing systems further includes metadata comprising any of: information indicating, to the remote media content processing system, a content item to be transferred to the remote media content processing system via an established connection, or transfer specific information (Sull Fig. 11A & ¶ [0369], metadata describes broadcasted content and therefore indicates transfer specific information).

Regarding claim 13, Sull and Walker teach the method of claim 12.
Sull does not explicitly teach wherein the metadata includes instructions for building a data file local to the remote media content processing system receiving a content item, where the data file is used to build the content item from received content segments.
(Walker Fig. 5, step 282, 284 & ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded; see also ¶ [0160]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach sending an indication to build the data file because it gives the client device an indication when all necessary segments for decoding have been received and can be decoded. Walker ¶¶ [0160] & [0163], “the sub-segment may not be independently decodable. That is, the first sub-segment may include one or more data units that reference one or more data units of one or more other sub-segments (as well as future sub-segments, such as the second sub-segment described below)…”  

Regarding claim 14, Sull and Walker teach the method of claim 12.
Sull does not explicitly teach wherein the transfer specific information includes any of: number of content segments to be transferred, advertisement spot markers associated with the content item, and instructions for creating a data file to build the content item from transferred content segments.
However, in analogous art of streaming content over networks, Walker teaches wherein the transfer specific information includes any of: number of content segments to be transferred, advertisement spot markers associated with the content item, and (Walker Fig. 5, step 282, 284 & ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded; see also ¶ [0160]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach sending an indication to build the data file from transferred segments because it gives the client device an indication when all necessary segments for decoding have been received and can be decoded. Walker ¶¶ [0160] & [0163], “the sub-segment may not be independently decodable. That is, the first sub-segment may include one or more data units that reference one or more data units of one or more other sub-segments (as well as future sub-segments, such as the second sub-segment described below)…”  

Regarding claim 15, Sull and Walker teach the method of claim 1. 
Sull does not explicitly teach wherein the in-production content entry is flagged with an indicator that the content item is being built.
However, in analogous art of streaming content over networks, Walker teaches wherein the in-production content entry is flagged with an indicator that the content item is being built (Walker Fig. 5, step 261 & ¶ [0159], flag is set and then the content is built and therefore flag is an indicator that the content item is being built; See also ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded).
 “the sub-segment may not be independently decodable. That is, the first sub-segment may include one or more data units that reference one or more data units of one or more other sub-segments (as well as future sub-segments, such as the second sub-segment described below)…”  Walker ¶ [0160].

Regarding claim 16, Sull and Walker teach the method of claim 1.
Sull does not explicitly teach wherein the in-production content entry adds subsequently-received content segments by appending to first-received content segments.
However, in analogous art of streaming content over networks, Walker teaches wherein the in-production content entry adds subsequently-received content segments by appending to first-received content segments (Walker Fig. 5, step 282, 284 & ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded; see also Fig. 4, sub segment 204A is appended to sub-segment 204B; see ¶ [0146]; see also ¶ [0160], sub-segments are not independently decodable).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach appending sub-segments in proper order because “the sub-segment may not be independently decodable. That is, the first sub-segment may include one or 

Regarding claim 17, Sull and Walker teach the method of claim 16.
Sull does not explicitly teach when each received content segment is received in a sequence of playback of the content item and comprises a unique portion of the content item and appending includes combining two or more content items in substantially proper order of playback or production of the content item in the in-production content entry.
However, in analogous art of streaming content over networks, Walker teaches when each received content segment is received in a sequence of playback of the content item and comprises a unique portion of the content item and appending includes combining two or more content items in substantially proper order of playback or production of the content item in the in-production content entry (Walker Fig. 5, step 282, 284 & ¶ [0163], segment header which is sent indicates that previously sent sub-segments are to be decoded; see also Fig. 4, sub segment 204A is appended to sub-segment 204B in proper order; see ¶ [0146]; see also ¶ [0160], sub-segments are not independently decodable).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach appending sub-segments in proper order because “the sub-segment may not be independently decodable. That is, the first sub-segment may include one or 

Regarding claim 19, Sull teaches a computing device comprising: a processor; and a memory element operably coupled to store a program of instructions that cause the processor to: configuring one or more content preferences associated with a remote media content processing system (Sull ¶ [0098], user preference information is configured in metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); configuring a content database associated with the remote media content processing system (Sull ¶ [0098], descriptive information about content, such as title, is configured in metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); configuring a content playback schedule associated with the remote media content processing system (Sull ¶ [0098], scheduled broadcasting time is configured in the metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); transferring information associated with the remote media content processing system to one or more other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule (Sull ¶ [0098], the metadata is exchanged between provider groups; see also ¶¶ [0095]-[0096], provider groups include service providers, broadcasters and other devices).
Sull does not explicitly teach wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmented WANcasting including establishing an in-production content entry until the content item is complete
However, in analogous art of streaming content over networks, Walker teaches wherein the information provides a configuration for segmented WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmented WANcasting including establishing an in-production content entry until the content item is complete (Walker ¶ [0106], manifest file is utilized to obtain an appropriate adaptation set and retrieve segments from representations; see also ¶ [0107], about streaming multimedia data; see also Fig. 5 and ¶¶ [0160]-[0161] about creating and transmitting sub-segments).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker to teach establishing an in production content entry of segments because it allows for dynamic/adaptive streaming of content, Walker ¶ [0107]. Furthermore, this is use of known technique (adaptive streaming) to improve similar devices (methods, or products) in the same way (enhance user experience). MPEP 2143(I).
 
(Sull ¶ [0098], user preference information is configured in metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); configuring a content database associated with the remote media content processing system (Sull ¶ [0098], descriptive information about content, such as title, is configured in metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); configuring a content playback schedule associated with the remote media content processing system (Sull ¶ [0098], scheduled broadcasting time is configured in the metadata; see also Fig. 11A & ¶ [0369], metadata (such as according to TV Anytime specification) is generated/stored by metadata server 1112); transferring information associated with the remote media content processing system to other remote media content processing systems, the information including the content preferences, the content database, and the content playback schedule (Sull ¶ [0098], the metadata is exchanged between provider groups; see also ¶¶ [0095]-[0096], provider groups include service providers, broadcasters and other devices); and segment WANcasting of a content item to the remote media content processing system from one or more of the other remote media content processing systems, the segmenting including: receiving metadata from one of the remote processing systems (Sull ¶ [0098], the metadata is exchanged between provider groups and between consumer devices); establishing an in-production content entry (Sull ¶ [0369], content is streamed to a client); receiving a content segment of a content item at the remote media content processing system (Sull ¶ [0369], content is streamed to a client); and associating metadata with the content item, wherein the metadata is received via network at the remote media content processing system (Sull ¶ [0369], content is associated with the metadata).
Sull does not explicitly teach wherein the metadata is received prior to receipt of a first content segment indicating one or more of: an imminent transfer of content segments associated with the content item, instructions for accepting a transfer connection, instruction to create data file entries in databases for the content segments and metadata, or instructions to flag the data file entries as in-production.
However, in analogous art of streaming content over networks, Walker teaches wherein the metadata is received prior to receipt of a first content segment indicating one or more of: an imminent transfer of content segments associated with the content item, instructions for accepting a transfer connection, instruction to create data file entries in databases for the content segments and metadata, or instructions to flag the data file entries as in-production (Walker Fig. 1 & ¶ [0106], manifest file is initially retrieved via a network to determine a representation “that can be satisfied by the coding and rendering capabilities of client device 40” and therefore this metadata indicates an imminent transfer of segments and instructions for accepting a transfer connection (client must have certain coding and rendering capabilities for the specific representation)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull and Walker Fig. 1 & ¶ [0106], “Retrieval unit 52 may initially retrieve at least a portion of manifest file 66 to determine characteristics of representations 68… Retrieval unit 52 may select a subset of representations 68 (e.g., an adaptation set) having characteristics that can be satisfied by the coding and rendering capabilities of client device 40.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Sull (Pub. No. US 2006/0064716 A1) in view of Walker (Pub. No. US 2013/0091251 A1) and further in view of Soundararajan (Pub. No. US 2013/0132967 A1).

Regarding claim 7, Sull and Walker teach the method of claim 1. 
Sull and Walker do not explicitly teach cataloging content items currently stored locally to the remote media content processing system to ensure that content items already stored locally are not transferred again.
However, Soundararajan teaches cataloging content items currently stored locally to the remote media content processing system to ensure that content items already stored locally are not transferred again (Soundararajan ¶ [0059], metadata includes information as to which cache/storage stores which chunks to ensure that content items stored locally at a node will not be transferred again when the job is scheduled at that node; see also ¶ [0061], “processing node 610 will need to obtain data chunks A2 and B2 because they are currently not available in memory cache 614. Because data chunk A1 is already available, processor 612 may begin the processing activities on data chunk A1.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull, Walker and Soundararajan to teach keeping track of chunks locally available so that they are not transferred again because it conserves both bandwidth and storage. 

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Sull (Pub. No. US 2006/0064716 A1) in view of Walker (Pub. No. US 2013/0091251 A1) and further in view of Hsu (Pub. No. US 2010/0049735 A1).

Regarding claim 18, Sull and Walker teach method of claim 17.
Sull and Walker do not explicitly teach when each received content segment includes at least a portion of content common with one or more previously received content segments, such that the content overlaps between two segments and appending content segments combines the content segments such that common content is not repeated.
However, Hsu teaches when each received content segment includes at least a portion of content common with one or more previously received content segments, such that the content overlaps between two segments and appending content segments combines the content segments such that common content is not repeated (Hsu ¶ [0049], segments are deduplicated so that they are unique; see also ¶ [0050], about delivering the deduplicated data stream to the client).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sull, Walker and Hu to teach deduplicating segments because it conserves storage. Furthermore, it is use of a known technique (deduplication) to improve similar devices (methods, or products) in the same way. MPEP 2143(I).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Howcroft (Pub. No. US 2013/0332953 A1) teaches that “The program metadata server 110 may provide the central video head-end 102 with access to program content metadata. The program content metadata may be stored in one or more databases coupled to the program metadata server 110.” Howcroft Fig. 1 & ¶ [0020].
Gholmieh (Pub. No. US 2011/0239256 A1) teaches “a mobile multimedia broadcast network 1 may receive content (e.g., television programs, websites, serial data feeds, etc.) from a number of content provider servers 8a, 8b. Such content may be provided to a content manager server 6 within a mobile multimedia broadcast network 1 via data networks 20 (e.g., the Internet 7). The content manager server 6 may store such content in a database and schedule the content for broadcast.” Gholmieh ¶ [0035]. 
Kamiwada (Pub. No. US 2011/0231431 A1) teaches “the metadata may be acquired from an electronic program table generated based on information from a  Kamiwada Fig. 2 & ¶ [0032].
Logan (Pub. No. US 2003/0093790 A1) teaches “the metadata as assembled at the server and transmitted to the user location may take the form of a playlist consisting of a scheduling file of metadata which specifies the content and schedules a default playback sequence in which that content is reproduced. At the user station, the scheduling file may be reorganized to alter the content and schedule of a playback session. As described in the foregoing patents and application, the content of the playlist may be varied in accordance with preferences associated with each user.” Logan ¶ [0267].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/12/2021

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454